Citation Nr: 0728674	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  94-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected lumbosacral strain, prior to July 
5, 1995.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected lumbosacral strain, beginning on July 5, 
1995.  

3.  Entitlement to an initial compensable rating for the 
service-connected chondromalacia of the right patella, prior 
to July 8, 2004.  

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected chondromalacia of the right patella, 
beginning on July 8, 2004.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his mother and grandmother and R. S.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 and April 
1993.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in November 2006 when it was remanded for 
further development.  

In March 2007, the veteran had a hearing before the 
undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  Prior to July 5, 1995, the service-connected lumbosacral 
strain is shown to have been manifested by complaints of pain 
and stiffness, pain on motion and slightly increased lumbar 
lordosis and to have been productive of a disability picture 
that more nearly approximates that of moderate overall 
impairment.  

2.  Since July 5, 1995, the service-connected lumbosacral 
strain is manifested by complaints of pain radiating to his 
calves, stiffness and muscle spasms, but is not shown to have 
been productive of severe functional loss, forward flexion 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  

3.  Prior to July 8, 2004, the service-connected 
chondromalacia of the right patella, was manifested by slight 
tenderness and crepitus, but was not shown to result in 
recurrent subluxation or lateral instability or a compensable 
limitation of motion or functional loss due to pain.  

4.  Since July 8, 2004, the service-connected chondromalacia 
of the right patella, is shown to be manifested by residual 
pain, especially in cold, damp weather, but is not productive 
of no more than slight impairment or functional loss due to 
pain.  



CONCLUSIONS OF LAW

1.  Prior to July 5, 1995, the criteria for the assignment of 
an initial rating of 20 percent for the service-connected 
lumbosacral strain were met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a 
including Diagnostic Code 5295 (1994).  

2.  Since July 5, 1995, the criteria for the assignment of a 
rating in excess of 20 percent for the service-connected 
lumbosacral strain were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including Diagnostic Code 5295 (1995) (revised 
effective September 23, 2002 and September 26, 2003, and 
codified as revised at 38 C.F.R. § 4.71a, Diagnostic Codes 
5293 (2002) and 38 C.F.R. § 4.71a including Diagnostic Codes 
5237 and 5243(2006)).  

3.  Prior to July 8, 2004, the criteria for the assignment of 
an initial, compensable rating for the service-connected 
chondromalacia of the right patella were not met.  38 C.F.R. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71 Plate I, 4.71a 
including Diagnostic Code 5257 (2004).  

4.  Since July 8, 2004, the criteria for the assignment of a 
rating in excess of 10 percent for the service-connected 
chondromalacia of the right patella have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71 Plate I, 4.71a 
including Diagnostic Code 5257 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increase.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in June 2001 and in February and June 2004, 
the RO and/or the Appeals Management Center (AMC) in 
Washington, D.C. informed the veteran that in order to 
establish an increased rating for a particular service-
connected disability, the evidence had to show that such 
disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was of 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the record.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claim 
for an increased rating for lumbosacral strain was not sent 
to the veteran until after the initial rating was assigned 
decision in February 1995.  Nevertheless, any defect with 
respect to the timing of that notice was harmless.  

In order to cure a timing defect, a compliant notice must be 
issued followed by the readjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  

At the time of the RO's February 1995 decision, the file 
consisted of the service medical records, the records 
reflecting treatment by VA from April 1993 through September 
1994, reports of VA examinations performed in June 1993 and 
the transcript of a hearing held at the RO in August 1994.  

Following the RO's February 1995 decision, the veteran and 
his representative submitted argument in support of the 
veteran's appeal, and the RO received substantial evidence, 
primarily reflecting the veteran's treatment by VA through 
July 2004; reports of VA examinations in July 1995, July 
2001, July 2004 and May 2005; and the report of a November 
1996 state disability determination examination.  

Also associated with the claims file were the transcripts of 
hearings held at the RO in May 1995 and those at the RO in 
August 1997, May 2003 and March 2007 with the Board.  As a 
result of information gleaned at those hearings, the Board 
remanded the case to assist the veteran in obtaining evidence 
to support his claims.  

In May 2005, the veteran was scheduled for a VA examination 
to evaluate his functional capacity.  However, he declined to 
have that examination performed.  Thus, the Board must make 
its decision based on the evidence currently on file.  

In any event, the veteran has had ample opportunity to 
participate in the development of his appeal.  Such 
opportunity eliminates the possibility of prejudice in 
deciding the veteran's appeal and ensures the essential 
fairness of the decision.  

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if such 
benefits are awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such notification was accomplished in 
January 2007.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support his 
claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the 
issues of increased ratings for the service-connected 
lumbosacral strain and chondromalacia of the right patella.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  

Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of 
the disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10, 4.45.  

The February 1995 and August 2001 rating decisions that 
granted service connection for lumbosacral strain and for 
chondromalacia of the right patella, respectively, were 
initial rating awards.  

The veteran was assigned an initial 10 percent rating for the 
service-connected lumbosacral strain and an initial 
noncompensable rating for the service-connected 
chondromalacia of the right patella.  Those first ratings 
were effective on April 8, 1993.  

During the pendency of the appeal, the RO increased the 
rating to 20 percent for the service-connected lumbosacral 
strain, effective on July 5, 1995.  Subsequently, the rating 
for the service-connected chondromalacia of the right patella 
was raised to 10 percent and made effective on July 8, 2004.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Therefore, the Board has reviewed all evidence of record 
pertaining to the history of the service-connected low back 
and right knee disabilities.  38 C.F.R. §§ 4.1, 4.2; see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


A.  Lumbosacral Strain

At the outset of his claim, the veteran's service-connected 
lumbosacral strain was rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  A 10 percent rating was 
warranted for characteristic pain on motion, and a 20 
percent rating was warranted when there was muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  

A 40 percent rating was warranted for a sacroiliac injury 
and weakness and for lumbosacral strain manifested by 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Other potentially applicable criteria for rating the 
service-connected lumbosacral strain include Diagnostic Code 
5292 based on limitation of motion of the lumbar spine.  A 
10 percent rating was warranted for slight limitation of 
motion, and a 20 percent rating was warranted for moderate 
limitation of motion.  A 40 percent rating was warranted for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service-
connected lumbosacral strain.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  Those revisions became effective 
September 26, 2003.  

Under the revised regulations, the Diagnostic Code for 
rating lumbosacral strain was renumbered as 38 C.F.R. 
§ 4.71, Diagnostic Code 5237.  The Diagnostic Code for 
rating limitation of motion was eliminated.  

In each case, the available ratings are now based on the 
following general rating formula:

A 10 percent rating now is warranted when forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, when there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, where there was a 
vertebral body fracture with a loss of 50 percent or more of 
the height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less or 
when there is favorable ankylosis of the entire thoracolumbar 
spine.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate Diagnostic Code.  
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5):  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will, therefore, evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 
111, 117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the October 2005 Supplemental Statement of the 
Case; and since that time, the veteran's representative has 
submitted additional argument on the veteran's behalf.   
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

As noted by the Board in January 2004, another potentially 
applicable rating is the Diagnostic Code used to rate 
intervertebral disc syndrome.  

Prior to September 23, 2002, a noncompensable rating was 
warranted for intervertebral disc syndrome which was 
postoperative, cured.  A 20 percent rating was warranted for 
moderate impairment manifested by recurring attacks.  A 40 
percent rating was warranted for severe impairment, 
manifested by recurring attacks with intermittent relief.  

During the pendency of the veteran's appeal, the regulations 
pertaining to intervertebral disc syndrome were also revised.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  

A 40 percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

A 60 percent rating was warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  

Effective on September 26, 2003, the rating schedule with 
respect to evaluating the veteran's intervertebral disc 
syndrome was revised yet again.  68 Fed. Reg. 51454 - 51456 
(August 27, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  

Under the further-revised regulations, intervertebral disc 
syndrome is to be rated in one of two ways:  either on the 
basis of the total duration of incapacitating episodes or the 
following general rating formula, both noted hereinabove.  

As noted, the Board alerted the veteran to the potential 
applicability of rating his low back disability as 
intervertebral disc syndrome, the veteran has provided 
evidence and argument in that regard.  

In the October 2005 Supplemental Statement of the Case, the 
RO noted that it had considered the veteran's claim under all 
of the revisions to the criteria for rating the service-
connected lumbar spine disability.  Therefore, there is no 
prejudice to the veteran in the Board considering the 
veteran's intervertebral disc syndrome as it relates to his 
claim for an increased rating for low back disability.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Prior to July 5, 1995

During this period, the service-connected lumbosacral strain 
was only rated in accordance with the regulatory criteria in 
effect prior to September 23, 2002.  

A careful review of the record shows that, during his last 
year of service and shortly after his separation discharge 
from service, the service-connected low back disability was 
manifested by complaints of pain and stiffness, pain on 
motion and slightly increased lumbar lordosis.  
Significantly, the veteran sought treatment on numerous 
occasions and received pain medication and physical therapy 
from VA for his low back complaints.  

During the June 1993 VA examination, the veteran demonstrated 
the following range of low back motion:  flexion to 90 
degrees; extension to 20 degrees; lateral flexion to 20 
degrees, bilaterally; and rotation to 15 degrees, 
bilaterally.  The June 1993 VA examiner found the 
manifestations of the veteran's lumbosacral strain to be 
minimal in degree.  

However, in July 1993, the veteran was found to have moderate 
to severe low back pain when evaluated for physical therapy.  
Thereafter, the veteran underwent physical therapy for 
chronic low back pain and stiffness for several months.  When 
seen by VA on an outpatient basis in May 1994, the veteran 
complained of having muscle spasm in the low back.  

Based on its review of the record, the Board finds that the 
service-connected disability picture more closely resembled 
that of moderate impairment of the low back.  

Accordingly, a 20 percent rating, but no more is assigned for 
the period prior to July 5, 1995.  

In arriving at this decision, the Board has considered the 
potential applicability of the rating criteria for 
intervertebral disc syndrome under.38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  However, there were no manifestations 
that would equate with severe disablement under these 
criteria.  These criteria cannot be favorably applied in this 
case.  


Beginning on July 5, 1995

During this period, the service-connected lumbosacral strain 
is potentially ratable under the criteria in effect prior to 
September 23, 2002 and the subsequent revisions.  

Since July 5, 1995, the service-connected low back disability 
is shown to have been manifested by complaints of pain 
radiating to his calves, stiffness and muscle spasms.  He has 
testified that such manifestations affect his daily life and 
particularly limit his lifting ability and prolonged sitting 
and walking.  

During his July 1995 VA examination, the veteran was noted to 
have no allowable flexion or extension of the low back due to 
his complaint of pain.  He had no muscle spasm, and straight 
leg raising was negative.  The impression was that of chronic 
lumbar strain.  

In a November 1996 medical statement, the veteran was noted 
to have low back pain shooting down the sciatic nerve 
distribution.  He had right side bending to 20 degrees, and 
rotation was limited.  Flexion was limited to 45 degrees.  

An MRI study in August 1997 showed findings of mild 
degenerative disc disease of the lumbar spine.  

A VA examination in July 2001, showed that the veteran had 
very minimal muscle spasm and allowed flexion to about 20 
degrees.  

However, there was no swelling, ankylosis, heat, tenderness, 
discoloration, deformity, weakness, incoordination, or excess 
fatigability associated with the service-connected low back 
disability.  

The evidence is also generally negative for listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
osteoarthritic changes, narrowing or irregularity of the 
joint space, or abnormal mobility on forced motion.  

During the July 2001 examination, the examiner stated that 
there was no increased spasm in the minimal amount of motion 
the veteran would allow and that such limitation was based on 
no more than the veteran's complaints of pain.  

Following the July 2004 VA examination, the examiner opined 
that the veteran's radiating low back and decreased sensation 
were associated with degenerative disc disease that was part 
and parcel of the veteran's service-connected lumbar spine 
disability.  Active flexion of the low back was to 32 degrees 
to the point of pain with reduced movement with repetition.  

During a May 2005 VA examination, the veteran was noted to 
have some minimal discomfort in the paraspinal muscles.  
Flexion was from 0 to 60 degrees, and lateral flexion was to 
15 degrees each way.  The impressions included that of 
chronic low back pain due to chronic lumbar sprain.  

Based on the evidence, the service-connected low back 
disability currently is not shown to be productive of a 
severe functional loss of the lumbar spine, limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  Moreover, there is no competent evidence of separate 
neurologic involvement such as bowel or bladder disability.  

The veteran does have complaints of flare-ups with increased 
low back disability.  However, the competent evidence of 
record does not show incapacitating episodes (as defined by 
VA) having a total duration of at least two weeks but less 
than four weeks during the past 12 months.  

Given the evidence, the service-connected low back disability 
does not meet criteria for a rating higher than 20 percent 
under either version.  Accordingly, the claim for an 
increased rating for the period since July 5, 1995 must be 
denied.  


B.  Chondromalcia of the Right Patella

The RO has rated the service-connected chondromalacia of the 
right knee, primarily based on associated limitation of 
motion of knee.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 
and 5261.  

A noncompensable rating is warranted when flexion is limited 
to 60 degrees or when extension is limited to 5 degrees.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees or when extension is limited to 10 degrees.  
A 20 percent rating is warranted when flexion is limited to 
30 degrees or when extension is limited to 15 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees or when extension is limited to 20 degrees.  

Also potentially applicable in rating the veteran's right 
knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257, 
the Diagnostic Code used to rate knee impairment associated 
with recurrent subluxation or lateral instability.  

A 10 percent rating is warranted for slight impairment, 
manifested by recurrent subluxation or lateral instability.  
A 20 percent rating is warranted for moderate impairment, 
while a 30 percent rating is warranted for severe impairment.  

In every instance where the schedule does not provide a no 
percent evaluation for a diagnostic code, a no percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  



Prior to July 28, 2004

Since service, through July 28, 2004, the veteran was 
followed by VA for complaints of right knee pain, stiffness 
and occasional instability.  

In September 1992, the veteran reported having discomfort to 
palpation, and the June 1993 VA examination related that he 
was experiencing both crepitus and slight looseness on 
passive motion of the right knee.  

During a State Disability Determination Examination in 
November 1996, the veteran also demonstrated crepitus on 
extension of the right knee.  During the July 2001 VA 
orthopedic examination, he was shown to only experience 
slight discomfort on passive motion.  

Similarly, the VA radiographic studies showed some slight 
abnormalities in the right knee.  An August 1994 arthrogram 
revealed the beginnings of a small popliteal or Baker's cyst, 
and an August 1996 MRI showed very minimal right knee joint 
effusion and a very faint, but nonetheless present, linear 
signal in the posterior horns of the medial and lateral 
menisci.  

Collectively, the Board finds that the service-connected 
disability picture is not shown to meet the criteria for 
slight right knee recurrent subluxation or lateral 
instability or a compensable limitation of flexion or 
extension.  Accordingly, an initial compensable rating is 
assignable for the period prior to July 28, 2004.  

There were no findings to suggest any instability.  He was 
able to flex his knee to at least 100 degrees (VA outpatient 
treatment record in August 1996) and to extend his knee to 
within 5 degrees of full extension (report of the July 2001 
VA examination).  While less than predicted, such ranges did 
not meet the criteria for a rating in excess of 10 percent 
under either Diagnostic Code 5260 or 5261.  

The veteran complained of having flare-ups during cold, damp 
weather, but the evidence was negative for right knee 
swelling, heat, discoloration, weakness or atrophy, 
malalignment or deformity, excess fatigability, or 
incoordination.  

Given the evidence, an initial, compensable rating is not 
assignable prior to July 28, 2004 for the service-connected 
right knee disability.  


Since July 28, 2004 

The veteran has testified that, since July 28, 2004, the 
service-connected right knee disability have increased in 
severity.  He reports having instability when walking on 
uneven terrain and wearing a hinged knee brace, especially in 
the winter months.  He had frequent swelling that required 
treatment with elevation and cold packs.  

The evidence on file since July 28, 2004, shows that the 
veteran was examined by VA on two occasions.  The 
manifestations of the right knee disability continue to be 
chronic residual pain, especially during cold, damp weather.  
Although the veteran wore a hinged right knee brace, the 
current record is negative for other findings that would 
support his assertions of having increased right knee 
impairment.  

The veteran is shown to be able to flex his right knee to at 
least 100 degrees and to fully extend his knee.  Moreover, 
the record remains generally negative for competent evidence 
of right knee swelling, heat, discoloration, weakness or 
atrophy, malalignment or deformity, excess fatigability or 
incoordination.  

Indeed, the competent evidence of record shows that the 
veteran's right knee disability continues to be productive of 
no more than slight impairment under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Moreover, the veteran does not meet 
the criteria for a rating in excess of 10 percent under any 
other potentially applicable Diagnostic Code, including based 
on limitation of motion.  

Accordingly, given the evidence, a rating in excess of 10 
percent for the service-connected chondromalacia of the right 
patella is not assignable.  

To the extent indicated, the Board has applied the principle 
of staged ratings noted in Fenderson.  For the time period in 
question, the findings have been generally consistent.  
Therefore, further application of the principle of staged 
ratings is not warranted.  



ORDER

An increased initial rating of 20 percent, but not more for 
the service-connected lumbosacral strain prior to July 5, 
1995, is granted, subject to the regulations controlling the 
award of VA monetary benefits.  

An initial rating in excess of 20 percent for the service-
connected lumbosacral strain, since July 5, 1995 is denied.  

An initial compensable rating for the service-connected 
chondromalacia of the right patella, prior to July 28, 2004, 
is denied.  

An increased initial rating in excess of 10 percent for the 
service-connected chondromalacia of the right patella, since 
July 28, 2004, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


